           Case 2:21-mj-00336 Document 1-1 Filed 02/24/21 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                     FOR EASTERN DISTRICT OF PENNSYLVANIA
 IN THE MATTER OF THE SEARCH OF
                                                   Crim. No. 21-mj-336
 BLACK APPLE IPHONE IN BLACK
 CASE WITH SIM CARD TAPED TO
                                                   Filed Under Seal
 THE BACK

                   AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

       I, Adam Sucheski, a Special Agent with the Federal Bureau of Investigation, being first

duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND


   1. This affidavit is being made in support of an application for a search warrant for a black

       Apple iPhone in a black case, with a SIM card taped to the back, further described in

       Attachment A (hereinafter the “SUBJECT DEVICE”), to search for evidence,

       contraband, fruits and instrumentalities, further described in Attachment B, of violations

       of 18 U.S.C. § 2113(d) (armed bank robbery) and 18 U.S.C. §924(c) (using, carrying or

       brandishing a firearm during or in furtherance of a crime of violence).

   2. I have been a Special Agent of the FBI for over 14 years, and am currently assigned to

       the Philadelphia Division, Fort Washington Resident Agency where I have investigated

       federal criminal violations related to armed robberies, fugitives, art theft, drug trafficking,

       bank robberies, counterintelligence, computer intrusions, fugitives, child exploitation,

       sextortion and threatening communications among other crimes.

   3. The facts in this affidavit come from my personal observations, my training and

       experience, and information obtained from other agents and witnesses. This affidavit is

       intended to show that there is sufficient probable cause for the requested warrant, and it

       does not set forth all of my knowledge about this matter.
       Case 2:21-mj-00336 Document 1-1 Filed 02/24/21 Page 2 of 13




                                      JURISDICTION

4. This Court has jurisdiction to issue the requested warrant because it is “a court of

   competent jurisdiction” as defined by 18 U.S.C. § 2711, 18 U.S.C. §§ 2703(a), (b)(1)(A),

   & (c)(1)(A). Specifically, the Eastern District of Pennsylvania is “a district court of the

   United States . . . that has jurisdiction over the offense being investigated.” 18 U.S.C. §

   2711(3)(A)(i).

                                     LEGAL AUTHORITY

5. 18 U.S.C. § 2113(a) states that “Whoever, by force and violence, or by intimidation,

   takes, or attempts to take, from the person or presence of another, or obtains or attempts

   to obtain by extortion any property or money or any other thing of value belonging to, or

   in the care, custody, control, management, or possession of, any bank, credit union, or

   any savings and loan association” shall be guilty of an offense.

6. 18 U.S.C. 2113(d) makes it a crime to commit the offense of bank robbery by assaulting

   or putting in jeopardy the life of any person by the use of a dangerous weapon or device.

7. 18 U.S.C. § 924(c) makes it a crime, during and in relation to any crime of violence to

   use and carry a firearm, or in furtherance of any such crime, to possesses a firearm, or

   brandish a firearm.

                                 PROBABLE CAUSE


8. On October 19, 2020, at approximately 8:30 a.m., Perkasie Borough Police Department

   was dispatched to a silent holdup alarm at the Quakertown National Bank (QNB) located

   at 607 West Chestnut Street, Perkasie Borough, Bucks County, Pennsylvania, which is in

   the Eastern District of Pennsylvania.


                                             2
        Case 2:21-mj-00336 Document 1-1 Filed 02/24/21 Page 3 of 13




9. The tellers reported to police that a white male, approximately 5'6" to 5'7" tall, entered

   the bank following a teller who had arrived to open the bank. The suspect was wearing a

   dark ski mask with a hood covering his head and all dark clothing. The suspect was also

   wearing black boots and had a dark colored backpack. The suspect announced a robbery

   and demanded that the safe be opened. The suspect was told that another employee was

   needed to open the vault. Another employee entered the bank and the suspect took all the

   phones from the three employees present and had them open the safe. The suspect was

   then given two cash drawers from the safe containing U.S. currency. The suspect then

   demanded the cash from the tellers’ drawers. The cash from two teller drawers was

   provided. The suspect at one point produced a small handgun from his pocket and stated

   that he did not want to hurt anyone. Prior to leaving, the suspect attempted to close the

   vault door locking the employees inside, however he could not secure the door.

10. I received notification of the activation of electronic tracking devices secreted in the

   money given to the subject. I observed that the tracking devices were active and were

   traveling south from the bank toward Conshohocken, Pennsylvania.

11. The tracking devices stopped in the area of 400 River Road, Conshohocken, Montgomery

   County, Pennsylvania, also located in the Eastern District of Pennsylvania.


12. Pennsylvania State Police Trooper Thomas Yates responded to the area to investigate and

   located a white work trailer (the “work trailer”) at the Republic Services River Road

   Transfer Station. Trooper Yates entered the work trailer and observed CHRISTOPHER

   LARUE standing at an open locker with the name “LARUE” displayed on it. Trooper

   Yates advised that he observed a black backpack in the open locker, which was consistent


                                              3
       Case 2:21-mj-00336 Document 1-1 Filed 02/24/21 Page 4 of 13




   with the item described by the tellers. Additionally, LARUE was visibly upset and

   agitated upon seeing Trooper Yates.

13. Trooper Yates attempted to secure LARUE for an investigatory detention and grabbed

   LARUE’s left hand to apply handcuffs. LARUE began to struggle with the Trooper and

   attempted to stop his attempts to detain him. LARUE then drew a small silver handgun,

   later determined to be a North American Arms Guardian .32 caliber pistol, with his right

   hand and pointed it over his left shoulder at Trooper Yates’s head and stated “Do you

   want to fucking die today?” while pulling the trigger multiple times. The firearm did not

   discharge a round.

14. To secure LARUE, Trooper Yates released his grip on LARUE’s hand, at which time

   LARUE racked the slide on the firearm to load the weapon. Trooper Yates was able to

   take physical control of LARUE and successfully secured him in handcuffs.

15. The investigating police departments, Perkasie Borough and the Pennsylvania State

   Police, obtained search warrants for the work trailer and LARUE’s vehicle. The search

   of the work trailer, including LARUE’s locker, resulted in the recovery of electronic

   tracking devices consistent with those utilized by QNB Bank, U.S. currency, a box of .32

   caliber ammunition, a knit hat with eye holes, a magazine for a .32 caliber firearm, black

   sweatpants, a black Apple iPhone in a black case (the SUBJECT DEVICE), and other

   items.

16. Also recovered from the backpack inside the locker were “bait bills” which had been

   reported stolen from the bank. “Bait bills” are a pre-selected and recorded set of U.S.

   currency of which the bank maintains a record of the serial numbers. I have confirmed



                                            4
        Case 2:21-mj-00336 Document 1-1 Filed 02/24/21 Page 5 of 13




   that the serial numbers of the money stolen from QNB Bank in Perkasie on October 19,

   2020 matched the recovered “bait bills” inside the backpack from LARUE’s locker.

17. On October 20, 2020, a representative of the Federal Deposit Insurance Corporation

   (FDIC) confirmed that the QNB Bank branch noted above was insured at the time of the

   bank robbery.

18. On December 15, 2020, your Affiant took custody of the evidence items seized from the

   work trailer from the Pennsylvania State Police, including the SUBJECT DEVICE. The

   SIM card had been removed by the investigators and was taped to the back of the

   SUBJECT DEVICE. The SUBJECT DEVICE has been in the custody of FBI

   Philadelphia since then.


   SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER/PHONE SYSTEMS


19. Your Affiant is aware that in today’s age of technology with the ease of access to

information, people utilize their cellular telephones to conduct various activities to include

searching the Internet for information, seeking maps and directions for locations, reviewing

the operating hours of businesses and conducting searches about committing or hiding

crimes. Your Affiant is aware that bank robbers often research possible locations for

robberies. This research has included location, hours of operation, security features, routes to

and from the bank, and police response and bank security techniques. In addition, people

who utilize firearms to commit crimes often use their cell phones to research different types

of firearms and ammunition and how and where to obtain firearms and ammunition.

20. Searches and seizures of evidence from computer devices, cell phones, smart

phones, and GPS’s commonly require agents to download or copy information from the

                                              5
       Case 2:21-mj-00336 Document 1-1 Filed 02/24/21 Page 6 of 13




devices and their components, or seize most or all computer items (computer hardware,

computer software, and computer related documentation) to be processed later by a qualified

computer expert in a laboratory or other controlled environment. This is almost always true

because of the following:

a. Computer devices (like hard disks, diskettes, tapes, laser disks, magneto opticals, cell

   phones, smart phones, GPS’s, and others) can store the equivalent of thousands of pages

   of information. Especially when the user wants to conceal criminal evidence, he or she

   often stores it in random order with deceptive file names.          This requires searching

   authorities to examine all the stored data to determine whether it is included in the warrant.

   This sorting process can take days or weeks, depending on the volume of data stored, and

   it would be generally difficult to accomplish this kind of data search on site; and


b. Searching computer and electronic systems for criminal evidence is a highly technical

   process requiring expert skill and a properly controlled environment. The vast array of

   computer hardware and software available requires even computer experts to specialize in

   some systems and applications, so it is difficult to know before a search which expert

   should analyze the system and its data. The search of a computer system is an exacting

   scientific procedure which is designed to protect the integrity of the evidence and to recover

   even hidden, erased, compressed, password-protected, or encrypted files. Since computer

   evidence is extremely vulnerable to tampering or destruction (which may be caused by

   malicious code or normal activities of an operating system), the controlled environment of

   a laboratory is essential to its complete and accurate analysis.




                                             6
       Case 2:21-mj-00336 Document 1-1 Filed 02/24/21 Page 7 of 13




                   SEARCH METHODOLOGY TO BE EMPLOYED


21. To search for electronic data contained in computer, phone, or electronic device

hardware, computer, phone, or electronic device software, and/or memory storage devices,

the examiners will make every effort to use computer forensic software to have a computer

search the digital storage media. This may include the following techniques (the following is

a nonexclusive list, as other search procedures may be used):

a. searching for image and video files ;


b. surveying various file directories and the individual files they contain;


c. searching for and attempting to recover any deleted, hidden, or encrypted data to determine

   whether that data falls within the list of items to be seized as set forth herein (any data that

   is encrypted and unreadable will not be returned unless law enforcement personnel have

   determined that the data is not (1) an instrumentality of the offenses, (2) a fruit of the

   criminal activity, (3) contraband, (4) otherwise unlawfully possessed, or (5) evidence of

   the offenses specified above);


d. examination of all of the data contained in such computer hardware, computer software,

   and/or memory storage devices to view the data and determine whether that data falls

   within the items to be seized as set forth herein;


e. scanning storage areas;


f. performing key word searches through all electronic storage areas to determine whether

   occurrences of language contained in such storage areas exist that are likely to appear in

   the evidence described in Attachment B;
                                              7
        Case 2:21-mj-00336 Document 1-1 Filed 02/24/21 Page 8 of 13




g. searching for malware in order to evaluate defenses, such as viruses; and/or


h. performing any other data analysis technique that may be necessary to locate and retrieve

   the evidence described in Attachment B.


                       ABILITY TO RETRIEVE DELETED FILES


22. Computer files or remnants of such files on traditional or conventional mechanical

computer hard drives can typically be recovered months or even years after they have been

downloaded onto the hard drive, deleted or viewed via the Internet. Electronic files

downloaded to the hard drive or storage device can be stored for years at little or no cost.

Even when such files have been deleted, they can be recovered months or years later using

readily available forensic tools. When a person "deletes" a file on a home computer, the data

contained in the file does not actually disappear; rather, that data remains on the hard drive

until it is overwritten by new data. Therefore, deleted files, or remnants of deleted files may

reside in free space or slack space that is, in space on the hard drive that is not allocated to

an active file or that is unused after a file has been allocated to a set block of storage space

for long periods of time before they are overwritten. In addition, a computer's operating

system may also keep a record of deleted data in a "swap" or "recovery" file. Similarly, files

that have been viewed via the Internet are automatically downloaded into a temporary

Internet directory or "cache." The browser typically maintains a fixed amount of hard drive

space devoted to these files and the files are only overwritten as they are replaced with more

recently viewed Internet pages. Thus, the ability to retrieve residue of an electronic file from

these conventional types of hard drives depends less on when the file was downloaded or

viewed than on the particular user's operating system, storage capacity, and computer habits.
                                               8
       Case 2:21-mj-00336 Document 1-1 Filed 02/24/21 Page 9 of 13




23. Other than the conventional mechanical hard drives that are traditionally in

computers, becoming more prevalent are flash memory based hard drives and devices. This

technology has been traditionally used for small thumb drives where files and data are stored

electronically, but has since evolved and is being used in computer hard drives known as

"solid state hard drives" or SSD's and also being used in cell phones and smart phones.

These devices do not operate like mechanical hard drives when it comes to how files and data

are stored and deleted. These devices can move data around on the drive to maximize

storage space and longevity of the drive, compress data, and may use different deletion

techniques for how a deleted file is handled and overwritten. Because of how these flash,

memory-based drives function it may limit how much data, if any, can be recovered from

these types of devices.




                                             9
          Case 2:21-mj-00336 Document 1-1 Filed 02/24/21 Page 10 of 13




                                               CONCLUSION


   24. Based upon the information above I respectfully submit that there is probable cause to

       believe that evidence, contraband, fruits and instrumentalities further described in

       Attachment B, of violations of 18 U.S.C. § 2113(d) (armed bank robbery) and 18 U.S.C.

       § 924(c) (using, carrying or brandishing a firearm in furtherance of a crime of violence)

       will be located in the SUBJECT DEVICE, further described in Attachment A, and

       request that a search warrant be issued.




                                                     Respectfully submitted,

                                                     /s/ Adam Sucheski
                                                     Adam Sucheski, Special Agent
                                                     Federal Bureau of Investigation

Subscribed and sworn to
before me this ___23rd___ day of February, 2021.

                      David R. Strawbridge, USMJ
                      2021.02.24 10:19:10 -05'00'
___                         _______
HONORABLE DAVID R. STRAWBRIDGE
UNITED STATES MAGISTRATE JUDGE




                                                    10
          Case 2:21-mj-00336 Document 1-1 Filed 02/24/21 Page 11 of 13




                                     ATTACHMENT A

                                   Property to Be Searched

       A black Apple iPhone in a black case with SIM card taped to the back, currently in the

FBI Fort Washington Resident Agency evidence storage, 501 West Office Center Drive, Suite

200, Fort Washington, PA, 19034.




                                              11
            Case 2:21-mj-00336 Document 1-1 Filed 02/24/21 Page 12 of 13




                                       ATTACHMENT B

                                 Particular Things to be Seized

       Evidence of violations of 18 U.S.C. §§ 2113(a) and 924(c) including the following:


       1.      Visual depictions of firearms, banks, security systems, alarms, surveillance images,

maps, on whatever medium (e.g. digital media, optical media, books, magazines, photographs,

negatives, videotapes, CDs, DVDs, etc.), including those in opened or unopened e-mails. These

include both originals and copies, and authorization is granted to remove videotapes without

viewing them at the time and place of seizure, and to view them at a later time.


       2.      All documents, to include in electronic form, and stored communications including

contact information, text messages, call logs, voicemails, Internet searches, photographs, videos,

and any other electronic data or other memory features contained in the devices and SIM cards

including correspondence, records, opened or unopened e-mails, text messages, chat logs, and

Internet history, pertaining to the possession, receipt, and access to firearms, and bank robbery

planning to include searches for banks, police, security, alarms and other similar terms.


       4.      All records, documents, invoices, notes and materials that pertain to accounts with

any Internet Service Provider (ISP), cell phone service provider, or electronic service provider, as

well as all records relating to the ownership or use of the computer equipment or electronic devices.




                                                 12
            Case 2:21-mj-00336 Document 1-1 Filed 02/24/21 Page 13 of 13




       5.      All records which evidence operation or ownership or use of the device, including,

but not limited to, correspondence, sales receipts, bills, financial records, tax records, personal

photographs, telephone records, notebooks, diaries, reference materials, or other personal items,

and registration information for any software on the device.


       6.      All computer or electronic device passwords, keywords and other data security

devices designed to restrict access to or hide computer software, documentation or data. Data

security devices may consist of hardware, software, or other programming code. Any password

or encryption key that may control access to a computer/phone operating system, individual

computer/phone files, or other electronic data.


       7.      Evidence and contents of logs and files on a computer, electronic device, or storage

device, such as those generated by the computer's operating system, which describes the history

and use of the device, including but not limited to files indicating when files were written, were

opened, were saved, or were deleted. Evidence tending to show the identity of the person using

the computer or device at the time any of the items described in paragraph 1-3 were created, sent,

received, or viewed. Also, any malware resident on the computer/phone or device.




                                                  13
